Citation Nr: 1200325	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-42 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 25, 2009.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD since August 25, 2009.

3.  Entitlement to a total disability rating based on individual unemployability prior to August 25, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to January 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a January 2008 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective June 30, 2005.

Later in September 2009 rating decision, a 70 percent disability rating was assigned for PTSD effective August 25, 2009.

In a June 2010 rating decision, a total disability rating based on individual unemployability was assigned effective August 25, 2009.  In her June 2005 compensation and pension claim, the Veteran asserted that she could not work because of her PTSD.  Given the Veteran's request for a total rating in June 2005, the claim for entitlement to a total disability rating based on individual unemployability prior to August 25, 2009, is essentially a component of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issues are as stated on the title page.  In light of the decision below regarding the effective date of the grant of a total disability rating based on individual unemployability, the Veteran is not prejudiced by the Board's adjudication of that issue.   Bernard v. Brown, 4 Vet. App. 384 (1993).

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 


FINDINGS OF FACT

1.  From June 30, 2005, to August 24, 2009, the Veteran's PTSD was manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.
 
2.  Since August 25, 2009, Veteran's PTSD has not been manifested by total occupational and social impairment.

3.  On June 30, 2005, the Veteran filed a claim for entitlement to service connection for PTSD, to include a claim of a total disability rating based on individual unemployability due to PTSD.

4.  From June 30, 2005, to August 24, 2009, the Veteran's PTSD rendered her unemployable from performing all forms of substantially gainful employment that are consistent with her education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD from June 30, 2005, to August 24, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).
 
2.  Since August 25, 2009, PTSD has not met the criteria for an evaluation greater than 70 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411.

4.  The criteria for an effective date of June 30, 2005, for an award of a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The Veteran's claims regarding PTSD arise from her disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, in a March 2006 correspondence the RO informed the Veteran of notice of how VA determines the disability rating and effective date.  

As to the earlier-effective-date claim for a total disability rating based on individual unemployability, VA notified the Veteran in a February 2010 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In that same correspondence, VA notified the appellant of how VA determines the disability rating and effective date.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.   The RO obtained VA treatment records and Social Security Administration records and afforded the appellant two VA examinations.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

While the Veteran testified that she had received treatment at the VA medical center in Memphis, Tennessee (see hearing transcript, page 5), the RO obtained records from that facility as recently as November 2010.  She did not specifically indicate that she had received treatment there since November 2010.  Plus, she underwent a VA examination as recently as August 2009.  Therefore, a remand to obtain additional VA treatment records is unnecessary.

Entitlement to an initial rating in excess of 30 percent for PTSD prior to August 25, 2009

Entitlement to an initial rating in excess of 70 percent for PTSD since August 25, 2009

Governing law and regulations

Rating criteria
 
Under the current criteria, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  
 
A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  
 
A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  
 
A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  
 
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).
 
Global Assessment of Functioning
 
Global assessment of functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-IV, p. 32).
 
Global assessment of functioning scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).
 
Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Id.
  
Analysis

In a January 2008 rating decision the RO granted service connection for PTSD and assigned a 30 percent disability rating effective June 30, 2005.  Later in September 2009 rating decision, a 70 percent disability rating was assigned for PTSD effective August 25, 2009.

The Board is presented with a record on appeal that demonstrates that, in addition to PTSD, medical professionals have diagnosed a depressive disorder, an adjustment disorder due to the loss of the Veteran's brother, and grief reaction.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The June 2006 VA hospitalization records reflect that the appellant's PTSD had depressive features.  The August 2009 VA examiner diagnosed PTSD with depressive features.  Therefore, the Board will attribute all of the claimant's depressive symptomatology to her service-connected PTSD.

A review of the VA examination reports, VA treatment records, and Social Security Administration records reflects that from June 30, 2005, to August 24, 2009, the Veteran's PTSD was manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Significantly, however, since August 25, 2009, the appellant's PTSD has not been manifested by total occupational and social impairment.

In March 2006, the Veteran was hospitalized for suicidal thoughts, a criterion for a 70 percent disability rating.  The October 2007 VA examiner noted that she had frequent and severely depressed moods.  Thus, there is arguably evidence of near-continuous depression affecting the ability to function independently, appropriately, and effectively.  That examiner also reported that the demise of her marriage, her estrangement from her son, an absence of intimate relationships, and her severe isolation and social withdrawal were all attributable to her PTSD.  Hence, there is evidence that the appellant has an inability to establish and maintain effective relationships.  That examiner additionally noted that the claimant had an inability to continue employment beyond change in duties.  Accordingly, there is evidence that the Veteran had difficulty in adapting to stressful circumstances (including work or worklike setting).

The Board acknowledges that the mental status examinations from June 30, 2005, to August 24, 2009, did not reveal impaired impulse control, a neglect of personal hygiene, illogical speech, obsessional rituals, or spatial disorientation.  The Board's inquiry, however, is not necessarily strictly limited to the criteria found in the VA rating schedule.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating). 

In light of the foregoing, the Board finds that a 70 percent rating for PTSD is in order from June 30, 2005, to August 24, 2009.

VA treatment records dated from 2006 to the present and Social Security Administration records as well as the October 2007 and August 2009 VA examination reports do not show that the PTSD has been manifested by a total occupational and social impairment since June 30, 2005.  

While the Veteran reported to the August 2009 VA examiner that she lifted her shirt once to wipe her face, which resulted in her unknowingly exposing herself, the various mental status examinations reflect no consistent evidence of grossly inappropriate behavior.  The  mental status examinations reflect that there is no evidence of persistent delusions or hallucinations or gross impairment in thought processes and communication.  

While the Veteran was hospitalized for suicidal thoughts in March 2006 and although she reported a suicide attempt in 1999 to the October 2007 VA examiner, she has predominantly denied having any suicidal ideation since June 2005.  She has consistently denied any homicidal ideation, and both VA examiners described her impulse control as good with no episodes of violence.  Thus, there is no evidence that the appellant is in persistent danger of hurting herself or others.  

Both VA examiners indicated that she had an ability to maintain minimum personal hygiene.  The October 2007 VA examiner noted that she had no problems with activities of daily living.  The August 2009 examiner indicated that her only impairment with activities of daily living was a moderate impairment regarding shopping in which she shops early in the morning to avoid traffic and crowds.  This limitation is not evidence of an intermittent inability to perform activities of daily living.

There is no evidence of disorientation to time or place, or memory loss for names of close relatives, her occupation, or her name.  While the Social Security Administration noted that she had lost her job because of memory impairment, the VA examinations show that her remote, recent, and immediate memories were all normal or only mildly impaired.  Thus, the medical evidence shows that her memory impairment is not significant enough to warrant a 100 percent disability rating.

Regarding her GAF scores, while a GAF score of 35 was assigned on admission during a four-day March 2006 VA hospitalization, a GAF score of 50 was assigned on discharge.  During a four-day June 2006 VA hospitalization, an admission GAF of 20 to 30 was assigned.  Also, during that hospitalization, GAF scores of 30 and 45 were assigned.  On discharge, however, her condition was described as "good".  Other VA treatment records and VA examinations reflect GAF scores ranging from 42 to 51.  The October 2007 and August 2009 VA examiners assigned GAF scores of 51 and 45, respectively.  The Board places the most weight on the GAF scores assigned by the VA examiners because these scores were based on very thorough mental status examinations.  The examiners' GAF scores do not reflect a social and industrial impairment contemplated in a 100 percent disability rating for PTSD.  38 C.F.R. § 4.130.  

The Social Security Administration determined that the Veteran was disabled because of her PTSD.  Similarly, the VA examiners concluded that the appellant had a total occupational and social impairment due to PTSD.  The October 2007 VA examiner indicated that the claimant had an inability to work beyond change in duties, and the August 2009 VA examiner opined that it was not likely that the Veteran was able to work.  Despite these determinations, the Board places greater weight on the medical evidence regarding specific symptomatology, as described above.  This specific medical evidence does not support a finding that the Veteran has a total occupational and social impairment due to PTSD.

While the Board's inquiry is not limited to the criteria found in the VA rating schedule, the evidence does not reveal any other aspects of the Veteran's service-connected PTSD that would support a finding that the criteria for a 100 percent rating were nearly approximated during the time period since June 30, 2005.  38 C.F.R. § 4.7.  In addition, neither the appellant nor his representative have pointed to any such pathology.  

Turning to extraschedular consideration, under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate. A comparison of the level of severity and symptomatology of the Veteran's PTSD with the pertinent criteria established in the rating schedule shows that the rating criteria reasonably describes her disability level and symptomatology. The symptoms presented by the appellant's PTSD - specific symptoms of social and industrial impairment - are fully contemplated by the rating schedule.  Simply put, there is no evidence the disability picture is exceptional when compared to other veterans with a similar disorder.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.


Entitlement to a total disability rating based on individual unemployability prior to August 25, 2009

Governing law and regulations

TDIU

A total rating based on unemployability due to service- connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one service-connected disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

Substantially gainful employment suggests a living wage.  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991).  

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) .  

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Effective dates - in general
      
Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.

Analysis

In a June 2010 rating decision, a total disability rating based on individual unemployability was assigned effective August 25, 2009.  In her June 2005 compensation and pension claim, the Veteran asserted that she could not work because of her PTSD.  Given the Veteran's request for a total rating in June 2005, the claim for entitlement to a total disability rating based on individual unemployability is June 30, 2005.  Her only service-connected disability is PTSD, now rated as 70 percent disabling effective June 30, 2005.  She has been unemployed since June 30, 2005.

Although the Board has denied a schedular rating in excess of 70 percent for PTSD, a claim for a total disability rating based on individual unemployability is based on different law and regulations than an schedular evaluation of PTSD.

The RO granted a total disability rating based on individual unemployability on the basis of the August 2009 VA examination.  The medical evidence prior to August 25, 2009, shows a similar level of employment impairment.  In August 2006, the Social Security Administration determined that the Veteran was disabled because of her PTSD.  Moreover, the October 2007 VA examiner assigned a lower GAF score than the August 2009 VA examiner did.  The October VA examiner indicated that the appellant had a total occupational impairment as demonstrated by an inability to continue employment beyond change in duties.

From June 30, 2005, to August 24, 2009, the Veteran's PTSD rendered her unemployable from performing all forms of substantially gainful employment that are consistent with her education and occupational experience.

The Board cannot assign an effective date earlier than June 30, 2005, for a total disability rating based on individual unemployability because that date is the effective date of the grant of entitlement to service connection for her only service-connected disability, PTSD.


ORDER

A 70 percent evaluation, but not higher, is granted for the term from June 30, 2005, to August 24, 2009, for PTSD, subject to the laws and regulations governing the payment of monetary benefits.
 
Entitlement to an evaluation in excess of 70 percent for PTSD since August 25, 2009, is denied.

Entitlement to an effective date of June 30, 2005, for entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


